Ms. Justice Wole
delivered the opinion of the court.
When two pieces of land are consolidated, and an excess ■of less than twenty per cent is found, if the boundaries of the land are clearly described as appears to be the case here, it makes no difference that the registrant did not show how the excess arose, whether in one of two properties or in both. The test is always whether the property is duly described under the new boundaries. In this case it sufficiently ap*26peared by measurement made after the consolidation what the actual area was.
The note should be reversed and the record made.
Mr. Chief Justice del Toro concurs in the judgment.